Mr. Justice McKinstry,
during the argument of the appellant’s second point, said that while it might not be necessary to so decide in this case, he was of opinion that if there were persons living on the lots, the demand for the assessment should have been made upon them. The requirements of the statute would not be satisfied in such a case by a demand made by the contractor standing upon one corner of the lot and speaking in a tone of voice which, while it might be said to be audible, would not be audible to a person upon the opposite corner of the lot, or within a dwelling house on the lot.